Citation Nr: 0632459	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diarrhea, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
claimed as a rash due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from December 1987 to November 
1991.  Service personnel records show that he is authorized 
the Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case to the RO in December 2003 and 
August 2005.  

The issue of entitlement to service connection for diarrhea 
due to undiagnosed illness is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claimed skin disorder has been shown to be 
attributable to the diagnosis of folliculitis.

2.  Folliculitis is related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms a skin 
disorder as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).  

2.  Folliculitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's original claim was 
received in May 2000, before the enactment of the VCAA.  A 
letter dated in September 2000, before the initial 
adjudication, informed the veteran of the law pertaining to 
claims based on undiagnosed illness and asked him to identify 
evidence in support of his claim.  

A letter dated in May 2004 informed the veteran regarding the 
evidence necessary to substantiate his claims and requested 
that he identify evidence in support of them.  The letter 
explained how VA would help him obtain evidence in support of 
his appeal.  It also discussed the evidence that was of 
record.

Finally, a letter dated in February 2006 instructed the 
veteran that an examination had been scheduled.  The letter 
also updated the veteran pertaining to the supporting 
documentation required to support his claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
indicated in a June 2006 document that he had no other 
information or evidence to submit.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.




Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by September 30, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2006).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having reviewed the evidence pertaining to this claim, the 
Board has concluded that service connection for a skin 
disorder due to an undiagnosed illness is not warranted.  In 
this regard, the Board notes that a VA examiner concluded in 
February 2006 that the veteran suffered from folliculitis.

However, the Board has also concluded that service connection 
for folliculitis is warranted on a direct basis.  The 
February 2006 VA examiner opined that the condition was at 
least as likely as not due to service.  The Board 
acknowledges that the veteran's service medical records do 
not show treatment for a skin condition in service.  However, 
those records do not include the period that the veteran was 
deployed to Saudi Arabia during the Gulf War.  Moreover, an 
October 1991 Desert Shield/Storm outprocessing checklist 
indicates the veteran's report of skin infection or unusual 
rash.  The medical screener noted the veteran's report of a 
skin infection while in Saudi Arabia, and that it had 
resolved.  The Board concludes that the evidence is in 
equipoise.  Accordingly, service connection for folliculitis 
is granted.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for folliculitis is 
granted.


REMAND

The Board's August 2005 remand pointed out that a February 
2001 VA examination report noted that the veteran had 
undergone a scope procedure two weeks prior to the 
examination, and that according to the VA examination 
request, H. pylori was documented.  The record of the scope 
procedure was not available to the February 2001 examiner.  
The Board directed that reasonable attempts to obtain the 
report of such procedure should be undertaken.  Although the 
Appeals Management Center (AMC) obtained additional VA 
treatment records and associated them with the claims folder, 
the report of the scope procedure was not included.  
Moreover, the AMC's attempts to obtain such report were not 
documented in the claims folder, so it is unclear whether the 
report is available for review by an examiner and the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make reasonable attempts 
to obtain the report of the veteran being 
scoped 2 weeks before his February 2001 VA 
examination.  All attempts to obtain such 
evidence should be documented in the 
claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA medical 
examination to ascertain the nature and 
etiology of his claimed diarrhea.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by the examiner.  

The examiner should note and detail all 
reported symptoms pertaining to the 
claimed diarrhea and should provide 
details about the onset, frequency, 
duration, and severity of all complaints.

The examiner should determine and indicate 
if there are any objective medical 
indications that the veteran is suffering 
from his alleged symptoms.

The examiner should specifically determine 
and indicate if the veteran's 
symptomatology is due to a known 
diagnostic entity.  If so, the examiner 
should ascribe particular symptoms to such 
diagnoses.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis or 
diagnoses.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


